Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Final-Office Action mailed on 2/22/2022, and the Advisory Action mailed on 4/18/2022, the Applicant has filed a Request for Continued Examination (RCE) on 5/3/2022, amending claims 1 and 10. No claim has been added or cancelled.

Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A flexible circuit board, comprising: a flexible circuit board body, wherein a first dummy terminal, a second dummy terminal, and a third dummy terminal are provided on a surface of the flexible circuit board body, wherein the first dummy terminal is electrically connected to an external sink current input line arranged on the flexible circuit board body, the second dummy terminal is electrically connected to a first voltage test line and an external sink current output line that are arranged on the flexible circuit board body, and the third dummy terminal is electrically, mechanically, and directly connected to a second voltage test line arranged on the flexible circuit board body and mechanically independent from the external sink current input line; and a driving chip, wherein a fourth dummy terminal, a fifth dummy terminal, and a sixth dummy terminal are provided on a surface of the driving chip and are electrically connected to a common node in the driving chip, the fourth dummy terminal is bonded to the first dummy terminal, the fifth dummy terminal is bonded to the second dummy terminal, the sixth dummy terminal is bonded to the third dummy terminal; wherein the external sink current input line and the external sink current output line form an external sink current loop through the driving chip, a bonding resistance between the first dummy terminal and the fourth dummy terminal is a first bonding resistance, a bonding resistance between the second dummy terminal and the fifth dummy terminal is a second bonding resistance, and the first bonding resistance and the second bonding resistance each are a resistance on the external sink current loop; and wherein, in a direction along which the driving chip and the flexible circuit board body are stacked, a projection of the driving chip on the flexible circuit board body, a projection of the fourth dummy terminal on the flexible circuit board body, a projection of the fifth dummy terminal on the flexible circuit board body, and a projection of the sixth dummy terminal on the flexible circuit board body are located in the flexible circuit board body”, as claimed in claim 1.
Regarding claims 2-9, these claims are allowed based on their dependency on claim 1.
Regarding claim 10, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A test method, applied to a flexible circuit board, the flexible circuit board comprising: a flexible circuit board body, wherein a first dummy terminal, a second dummy terminal, and a third dummy terminal are provided on a surface of the flexible circuit board body, wherein the first dummy terminal is electrically connected to an external sink current input line arranged on the flexible circuit board body, the second dummy terminal is electrically connected to a first voltage test line and an external sink current output line that are arranged on the flexible circuit board body, and the third dummy terminal is electrically, mechanically, and directly connected to a second voltage test line arranged on the flexible circuit board body and mechanically independent from the external sink current input line; and a driving chip, wherein a fourth dummy terminal, a fifth dummy terminal, and a sixth dummy terminal are provided on a surface of the driving chip and are electrically connected to a common node in the driving chip, the fourth dummy terminal is bonded to the first dummy terminal, the fifth dummy terminal is bonded to the second dummy terminal, the sixth dummy terminal is bonded to the third dummy terminal; wherein the external sink current input line and the external sink current output line form an external sink current loop through the driving chip, a bonding resistance between the first dummy terminal and the fourth dummy terminal is a first bonding resistance, a bonding resistance between the second dummy terminal and the fifth dummy terminal is a second bonding resistance, and the first bonding resistance and the second bonding resistance each are a resistance on the external sink current loop; wherein, in a direction along which the driving chip and the flexible circuit board body are stacked, a projection of the driving chip on the flexible circuit board body, a projection of the fourth dummy terminal on the flexible circuit board body, a projection of the fifth dummy terminal on the flexible circuit board body, and a projection of the sixth dummy terminal on the flexible circuit board body are located in the flexible circuit board body; and wherein the test method comprises: sinking a current into the external sink current input line and the external sink current output line in such a manner that the external sink current input line, the first dummy terminal, the fourth dummy terminal, the fifth dummy terminal, the second dummy terminal, and the external sink current output line form a current conduction path, wherein a magnitude of the sunk current on the current conduction path is J; acquiring a voltage difference U between the first voltage test line and the second voltage test line; and acquiring a value of the second bonding resistance R, wherein R=U/I”, as claimed in claim 10.
Regarding claims 11-16, these claims are allowed based on their dependency on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623